TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00068-CV


In re Clay Edward Bludau





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

		On February 11, 2010, relator Clay Edward Bludau filed a petition for writ of
mandamus, seeking to compel the trial court to grant his motion to transfer venue from
Travis County to Montgomery County.  Bludau has since provided this Court with an order from the
trial court, signed February 16, 2010, vacating its prior order and granting the motion to transfer
venue.  Accordingly, this original proceeding is now moot.  We dismiss the petition for writ of
mandamus.   						

						___________________________________________
						Diane M. Henson, Justice
Before Justices Patterson, Puryear and Henson
Filed:   March 10, 2010